  Case 19-43756       Doc 14     Filed 12/17/19 Entered 12/17/19 13:11:44   Desc Main
                                  Document     Page 1 of 20


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                       Joint Administration Pending

Granite City Food & Brewery Ltd.                             Case No. 19-43756

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________


In re:                                                       Joint Administration Pending

Granite City Restaurant Operations, Inc.                     Case No. 19-43757

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________

In re:                                                       Joint Administration Pending

Granite City of Indiana, Inc.                                Case No. 19-43758

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________

In re:                                                       Joint Administration Pending

Granite City of Maryland, Inc.                               Case No. 19-43760

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________

In re:                                                       Joint Administration Pending

Granite City of Kansas Ltd.                                  Case No. 19-43759

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________

  NOTICE OF HEARING AND MOTION FOR AN EXPEDITED HEARING AND FOR
  AN ORDER (I) AUTHORIZING THE DEBTORS TO PAY PRE-PETITION WAGES,
     PAYROLL TAXES, AND EMPLOYEE BENEFITS; AND (II) AUTHORIZING
     PAYROLL PROVIDER AND FINANCIAL INSTITUTIONS TO HONOR AND
        PROCESS CHECKS AND TRANSFERS RELATED TO SUCH RELIEF
______________________________________________________________________________



12034004v6
  Case 19-43756       Doc 14     Filed 12/17/19 Entered 12/17/19 13:11:44             Desc Main
                                  Document     Page 2 of 20



TO:      THE PARTIES-IN-INTEREST AS SPECIFIED IN LOCAL RULE 9013-3.

         1.     The above-named Debtors (“Debtors”), through their undersigned attorneys,

move the court for the relief requested below and give notice of hearing.

         2.     A hearing on this motion (the “Motion”) will be held at 2:00 p.m. on Thursday,

December 19, 2019, before the Honorable William J. Fisher, in Courtroom 2B, U.S. Courthouse,

316 North Robert Street, St. Paul, MN 55101.

         3.      Due to the request for expedited hearing, the Debtors will not object to the

timeliness of any response that is filed and delivered to Debtors’ counsel two (2) hours prior to the

hearing. UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY FILED, THE

COURT MAY GRANT THE MOTION WITHOUT A HEARING.

         4.     This court has jurisdiction over this motion under 28 U.S.C. §§ 157 and 1334,

Bankruptcy Rule 5005 and Local Rule 1070-1. The petition commencing this case was filed on

December 16, 2019 (the “Petition Date”). The case is now pending before this court.

         5.     This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before

this court pursuant to 28 U.S.C. §§ 1408 and 1409.

         6.     This motion requests relief under 11 U.S.C. §§ 105(a), 363, 549, 1107 and 1108,

and is filed pursuant to Local Rules 9013-1 through 9013-3. The Debtors seek an order

authorizing the Debtors to pay pre-petition wages and related employee benefits and payroll

taxes.

         7.     The Debtors, along with affiliated companies, own and operate Granite City and

Cadillac Ranch restaurants in 13 states. The Debtors presently have approximately 2,200

employees.

         8.     Additional information about the Debtors’ businesses and the events leading up

                                                  2
12034004v6
    Case 19-43756        Doc 14      Filed 12/17/19 Entered 12/17/19 13:11:44                   Desc Main
                                      Document     Page 3 of 20


to the Petition Date can be found in the Declaration of Richard H. Lynch in Support of Chapter

11 Petitions and First Day Motions, filed on December 16, 2019.

        9.        On the Petition Date, the Debtors each filed a voluntary petition for relief

pursuant to Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). The

Debtors continue to operate their businesses as debtors in possession pursuant to §§ 1107(a) and

1108 of the Bankruptcy Code. No trustee or examiner has been appointed in the Debtors’

Chapter 11 cases. No creditors or other official committee has been appointed pursuant to

Section 1102 of the Bankruptcy Code.

        10.       As of the Petition Date, the Debtors owed employees for unpaid gross wages,

commissions, benefits, salaries, payroll taxes (including, but not limited to, employer matching),

reimbursements, and 401(k) contributions (collectively, “Pre-Petition Wages”). Of this amount,

the Debtors will owe approximately $159,651.12 for payroll taxes. The Debtors’ payroll is paid

in arrears. The payroll periods are every two weeks and conclude on the Tuesday one week

prior to the payday. The payroll is made through direct deposit, checks and pay-cards (debit

cards). The last payroll was paid on December 11, 2019 in the amount of approximately

$2,082,145.35 in gross wages.1 Debtors’ employees have not been paid since December 11,

2019 (for services through December 3, 2019). The Debtors will only pay Pre-Petition Wages to

or on behalf of any individual employee up to the $13,650.00 limit set forth in § 507(a)(4) of the

Bankruptcy Code.2

        11.       The Debtors offer their employees various forms of compensation, including

wages and salaries, as well as other benefits as described below, all of which are included in the

1
 With approximately 2,200 employees, this amount calculates to an average of $946.43 per employee.
2
 Only one employee has compensation that exceeds this amount: Richard H. Lynch, CEO. Mr. Lynch’s gross
compensation for a two-week pay period is $16,768.13. Mr. Lynch understands that the amount of prepetition wages
he will be paid if this Motion is granted is $13,650.00. The next highest compensated employee is Nathan G.
Hjelseth, the CFO, whose gross compensation for a two-week pay period is $9,621.61.
                                                       3
12034004v6
  Case 19-43756      Doc 14     Filed 12/17/19 Entered 12/17/19 13:11:44           Desc Main
                                 Document     Page 4 of 20


definition of Pre-Petition Wages:

        i.     Wages and Salaries. The Debtors employ approximately 2,200 people in their

               operations. Wage and salary payments are paid in arrears on a bi-weekly basis.

               Employees were most recently paid on December 11, 2019, and the first post-

               petition payroll will be on December 24, 2019. The Debtors estimate that they

               will owe their employees approximately $1,041,042.68 in the aggregate on

               account of Pre-Petition Wages and salaries.

        ii.    Payroll Process. The Debtors use InfoSync for the purposes of administration and

               distribution of payroll (“Payroll Provider”). The Debtors provide wage and hour

               information to the Payroll Provider on a bi-weekly basis for calculation of net

               wages, taxes, and other withholdings.     The Debtors pay Payroll Provider in

               advance for services based on the prior months activity, which is then reconciled

               and additional amounts are paid or credited the next month.        Maintaining a

               functioning payroll process is imperative to the Debtors’ operations. The Debtors

               pay the Payroll Provider approximately $10,000.00 per month for its services.

               The Debtors are current on such payments. Some amounts included in the next

               invoice will be on account of pre-petition services. To ensure continued service

               on this critical process, and timely payment of payroll, the Debtors seek

               authorization to pay any pre-petition amounts owed to the Payroll Provider.

        iii.   Taxes, Withholdings, and Employee Funds. In the ordinary course of business,

               the Debtors’ (or the Payroll Provider) withhold amounts from employee

               paychecks necessary to satisfy third-party requirements, including taxes, Social

               Security and Medicare; employee contributions toward benefit plans and other


                                               4
12034004v6
  Case 19-43756      Doc 14    Filed 12/17/19 Entered 12/17/19 13:11:44           Desc Main
                                Document     Page 5 of 20


              benefits; and other deduction programs, including garnishment and child support

              or other similar orders. The Debtors’ position is that such funds are not property

              of the bankruptcy estates, but are rather property of the Debtors’ employees. Out

              of an abundance of caution, the Debtors request authorization to pay over to the

              appropriate third-party recipients of such funds (whether through the Debtors or

              the Payroll Provider) deducted on account of pre-petition obligations to

              employees, and to continue such practice in the ordinary course of business post-

              petition.

        iv.   Insurance Plans and Related Programs. The Debtors have established plans and

              policies to provide employees with health benefits, including medical, dental, and

              vision insurance, and other insurance benefits, including disability and life

              insurance, as well as flexible spending and health savings account plans.

              Employees pay a part of the cost of the medical plan through payroll deductions,

              and the Debtors cover the remaining share on a bi-weekly basis. It is difficult to

              determine the extent of the Debtors’ pre-petition obligations under the insurance

              and related programs, but they estimate that the monthly cost to the Debtors under

              the insurance plans and related programs for December (month) to be

              approximately $128,162.00, and any future amounts will be subject to approval of

              the Debtor in Possession budget on a final basis.

        v.    COBRA Coverage. As of the Petition Date, some former employees have elected

              COBRA coverage under various benefit plans. These former employees

              contribute 100% of the cost of coverage, but the Debtors request authority to

              continue to offer this coverage without interruption until they discontinue


                                               5
12034004v6
  Case 19-43756       Doc 14     Filed 12/17/19 Entered 12/17/19 13:11:44           Desc Main
                                  Document     Page 6 of 20


               coverage in accordance with applicable law, including any mandatory notice

               provisions.

        vi.    401(k) Plan. The Debtors offer 401(k) plans to eligible employees on the first of

               the month following one year of service. The Debtors offer a match contribution,

               which costs the Debtors approximately $1,212.00 per pay period. The Debtors

               had matching obligations owing as of the Petition Date. The Debtors seek

               authority, but not the obligation, to pay the pre-petition unpaid match amount, and

               otherwise continue the 401(k) program in the ordinary course of business.

        vii.   Paid Time Off (“PTO”). The Debtors’ employment policies provide that full time

               nonexempt hourly employees accrue a certain number of hours of PTO each pay

               period depending on various factors including time in service and the number of

               hours worked during that time period. With the approval of a restaurant manager

               and consistent with the staffing needs of the restaurants, employees may use PTO

               to take paid days off.

        12.    The Debtors will suffer irreversible and irreparable harm if they are not

authorized to pay Pre-Petition Wages and related benefits and to honor policies including the

PTO policy. If the wages are not paid, the Debtors’ employees will suffer personal hardship,

and in many cases, will be unable to pay their basic living expenses. Such a result would

destroy employee morale and result in significant employee turnover, causing immediate

damage to the Debtors’ ongoing business operations.

        13.    It is customary in this District to authorize Debtors to pay Pre-Petition Wages so

long as the amount to be paid does not exceed the maximum amount allowed priority under 11

U.S.C. § 507(a)(4). Cause exists to hear this matter on an expedited basis due to the fact that the


                                                6
12034004v6
  Case 19-43756          Doc 14    Filed 12/17/19 Entered 12/17/19 13:11:44          Desc Main
                                    Document     Page 7 of 20


Debtors’ employees have not been paid since December 11, 2019 and to avoid a delay in

payment. To avoid disruption of the Debtors’ business, the Debtors should be authorized to

make the payments sought in this Motion.

                                        WAIVER OF STAY

        14.        In addition, by this Motion, the Debtors seek a waiver of any stay of the

effectiveness of the order approving this Motion. Pursuant to Bankruptcy Rule 6004(h), “[a]n

order authorizing the use, sale, or lease of property other than cash collateral is stayed until the

expiration of 14 days after entry of the order, unless the court orders otherwise.” As set forth

above, the Debtors require immediate relief to continue ordinary business operations for the

benefit of all parties in interest. Accordingly, the Debtors submit that ample cause exists to

justify a waiver of the fourteen (14) day stay imposed by Bankruptcy Rule 6004(h), to the extent

that it applies.

        15.        No previous request for the relief sought herein has been made by the Debtors to

this or any other court.

        16.        Pursuant to Local Rule 9013-2(a), this Motion is verified and accompanied by a

memorandum of law, proposed order, and proof of service.

        17.        Pursuant to Local Rule 9013-2(c), the debtors give notice that they may, if

necessary, call Richard H. Lynch, Chief Executive Officer of Debtors to testify on behalf of the

Debtors about the factual matters raised in this Motion.

         WHEREFORE, the Debtors respectfully request that the Court grant the Motion and

authorize the payment of Pre-Petition Wages, employee benefits, and payroll taxes and for such

other and further relief as the court may deem just and equitable.




                                                  7
12034004v6
  Case 19-43756     Doc 14     Filed 12/17/19 Entered 12/17/19 13:11:44   Desc Main
                                Document     Page 8 of 20


                                                BRIGGS AND MORGAN, P.A.

                                                   /e/ James M. Jorissen
    Dated: December 17, 2019                    By: _________________________
                                                James M. Jorissen, #262833
                                                Karl J. Johnson, #391211
                                                2200 IDS Center
                                                80 South Eighth Street
                                                Minneapolis, MN 55402
                                                Telephone: 612-977-8400
                                                Facsimile: 612-977-8650
                                                jjorissen@briggs.com
                                                kjohnson@briggs.com

                                                PROPOSED COUNSEL FOR THE
                                                DEBTORS




                                           8
12034004v6
Case 19-43756   Doc 14   Filed 12/17/19 Entered 12/17/19 13:11:44   Desc Main
                          Document     Page 9 of 20
  Case 19-43756       Doc 14     Filed 12/17/19 Entered 12/17/19 13:11:44   Desc Main
                                  Document     Page 10 of 20


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                       Joint Administration Pending

Granite City Food & Brewery Ltd.                             Case No. 19-43756

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________


In re:                                                       Joint Administration Pending

Granite City Restaurant Operations, Inc.                     Case No. 19-43757

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________

In re:                                                       Joint Administration Pending

Granite City of Indiana, Inc.                                Case No. 19-43758

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________

In re:                                                       Joint Administration Pending

Granite City of Maryland, Inc.                               Case No. 19-43760

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________

In re:                                                       Joint Administration Pending

Granite City of Kansas Ltd.                                  Case No. 19-43759

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________

   DEBTORS’ MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION FOR AN
   ORDER (I) AUTHORIZING THE DEBTORS TO PAY PRE-PETITION WAGES,
     PAYROLL TAXES, AND EMPLOYEE BENEFITS; AND (II) AUTHORIZING
     PAYROLL PROVIDER AND FINANCIAL INSTITUTIONS TO HONOR AND
        PROCESS CHECKS AND TRANSFERS RELATED TO SUCH RELIEF
______________________________________________________________________________




12034004v6
     Case 19-43756    Doc 14      Filed 12/17/19 Entered 12/17/19 13:11:44           Desc Main
                                   Document     Page 11 of 20



         The above-named Debtors (collectively, the “Debtors”), by and through their undersigned

counsel, submits this memorandum of law in support of the accompanying motion in the above-

entitled matter and in accordance with Local Rule 9013-2(a).

                                  FACTUAL BACKGROUND

         The Debtors rely on the statement of facts set forth in the verified motion and the

petition, and the Debtors’ Declaration in Support of First Day Motions. The defined terms used

in this Memorandum have the same meaning as in the accompanying motion.

                                          ARGUMENT

I.       THE DEBTORS’ REQUEST FOR EXPEDITED RELIEF SHOULD BE
         GRANTED.

         The Debtors request expedited relief. Bankruptcy Rule 9006(c) provides that the Court

may reduce the notice period for a Motion “for cause shown.” Cause exists here to grant the

Motion on an expedited basis. As described in the motion, the Debtors’ employees will suffer

hardship and there will likely be substantial attrition in the workforce if employees are not timely

paid and assured that the Debtors will honor benefits including prepetition accrued PTO. Indeed,

some employees are believed to live paycheck to paycheck. Without employees, the Debtors will

be unable to continue operations and will be forced to liquidate, as the Debtors will be unable to

operate their restaurants. Liquidation following cessation of operations will strip the Debtors of

their going-concern value, the loss of which – given the composition of assets extant in these

Chapter 11 estates – would be inimical to the interests of the estates, their creditors and other

stakeholders. Expedited relief authorizing payment of employees is thus necessary to avoid

immediate and irreparable harm.




                                                 2
12034004v6
  Case 19-43756       Doc 14     Filed 12/17/19 Entered 12/17/19 13:11:44            Desc Main
                                  Document     Page 12 of 20


II.     THE DEBTOR SHOULD BE AUTHORIZED TO PAY PRE-PETITION WAGES
        AND RELATED BENEFITS.

        Pursuant to sections 507(a)(4) and 507(a)(5) of the Bankruptcy Code, any claims by the

Debtors’ employees based on “wages, salaries, including vacation, severance, and sick leave

pay” earned within 180 days before the Petition Date, and claims against the Debtors for

contributions to employee benefit plans arising from services rendered within 180 days before

the Petition Date, are afforded priority status to the extent of $13,650 per employee. 11 U.S.C.

§§ 507(a)(4) and 507(a)(5). Accordingly, such amounts would normally be paid in full under a

plan of reorganization, and the primary issue raised by the Motion is the timing of such

payments. In an effort to (i) ensure that its operations continue, and (ii) maximize the going-

concern of its business, the Debtors seek merely to fund pre-petition obligations owed to its

employees (to the extent permitted by Section 507) at the beginning of the case rather than at the

end of the case.

A.      The Bankruptcy Code Allows for Payment of Certain Pre-Petition Claims

        The Bankruptcy Code does not prohibit a debtor from paying pre-petition claims in all

instances and, in fact, authorizes debtors to do so in several circumstances upon court approval.

See, e.g., 11 U.S.C. §§ 363(b), 503(b)(9), 549 (2012). Courts routinely permit debtors to fund

pre-petition wage and benefits claims. See 4 COLLIER ON BANKRUPTCY ¶ 507.06[1] at 507-

31 (Rev. 16th ed. 2012) (“The ability to ensure that the employees receive their unpaid

prepetition salary and do not miss a paycheck is critical to obtaining the stability necessary for

the transition to operating as a debtor in possession.”). Across jurisdictions, however, courts have

relied on a range of rationales in granting motions seeking authority to pay pre-petition wages

and benefits.




                                                 3
12034004v6
  Case 19-43756       Doc 14     Filed 12/17/19 Entered 12/17/19 13:11:44             Desc Main
                                  Document     Page 13 of 20


        For example, courts in several jurisdictions have held that pre-petition wages and benefits

can be paid pursuant to Section 363 of the Bankruptcy Code. Section 363 of the Bankruptcy

Code allows a debtor, upon authorization by the court, to pay claims outside the ordinary course

of business. While most businesses would consider the payment of wages, salaries, and benefits

to be something undertaken in the ordinary course, courts have suggested that when such

obligations accrue during the pre-petition period, funding such obligations does not fall within

the ordinary course. See, e.g., In re K-Mart Corp., 359 F.3d 866, 872 (7th Cir. 2004); In re

Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989).

        Courts have also authorized the funding of pre-petition wages and benefits pursuant to

Section 105(a) or Section 549 of the Bankruptcy Code based on the “Doctrine of Necessity.”

The Doctrine of Necessity acknowledges that, under certain scenarios, it is in the best interest of

the estate to pay pre-petition creditors as a means of inducing them to continue working for, or

doing business with the debtor. Miltenberger v. Logansport, 106 U.S. 286 (1882). Although it

was devised long ago, the Doctrine of Necessity has proved to be resilient through several

amendments to the Bankruptcy Code, and it is still cited today. See, e.g., In re O & S Trucking,

Inc., Case No. 12-61003, 2012 WL 2803738, at *2 (Bankr. W.D. Mo. June 29, 2012); In re

Payless Cashways, Inc., 268 B.R. 543 (Bankr. W.D. Mo. 2001); In re Just For Feet, 242 B.R.

821 (D. Del. 1999); Ionosphere Clubs, 98 B.R. at 175.

        In the context of large corporate chapter 11 filings, including in this district, courts have

approved payment of employee prepetition claims for compensation, benefits and expense

reimbursements. See, e.g., In re Archdiocese of Saint Paul and Minneapolis, No. 15-30125

(RJK) (Bankr. D. Minn. Jan. 20, 2015) [ECF No. 47]; In re SCICOM Data Servs., Ltd., No. 13-

43894 (MER) (Bankr. D. Minn. Aug. 20, 2013) [ECF No. 19]; In re Wagstaff Minn. Inc., No. 11-




                                                 4
12034004v6
  Case 19-43756       Doc 14      Filed 12/17/19 Entered 12/17/19 13:11:44             Desc Main
                                   Document     Page 14 of 20


43073 (KAC) (Bankr. D. Minn. May 5, 2011) [ECF No. 33]; In re Duke & King Acquisition

Corp., No. 10-38652 (GFK) (Bankr. D. Minn. Dec.8, 2010) [ECF No. 37]; In re Schwing Am.,

Inc., No. 09-36760 (NCD) (Bankr. D. Minn. Oct. 2, 2009) [ECF No. 17]; In re Genmar

Holdings, Inc., No. 09-43537 (KAC) (Bankr. D. Minn. June 4, 2009) [ECF No. 25]; In re

Polaroid Corp., No. 08-46617 (GFK) (Bankr. D. Minn. Dec. 23, 2008) [ECF No. 22].

B.      Regardless of the Rationale, the Payments at Issue Should Be Authorized

        The Court should authorize the Debtors to make the payments at issue in the Motion

“outside the ordinary course” pursuant to Section 363. Funding the pre-petition claims of

employees, like any other use of property outside the ordinary course of business, is appropriate

in instances where the debtor can demonstrate a “business justification” for doing so.

        Section 363(b) gives the court broad flexibility in tailoring its orders to meet a
        wide variety of circumstances. However, the debtor must articulate some business
        justification, other than mere appeasement of major creditors, for using, selling or
        leasing property out of the ordinary course of business, before the court may
        permit such disposition under section 363(b).

In re Ionosphere Clubs, Inc., 98 B.R. at 175 (citations omitted); see also Michigan Bureau of

Workers’ Disability Compensation v. Chateaugay Corp. (In re Chateaugay Corp.), 80 B.R. 279,

281 (Bankr. S.D.N.Y. 1987) (court allowed debtor to continue payment of pre-petition wages

and other benefits because it was consistent with debtor’s “imperatives”).

        In the instant case, the Debtors have demonstrated that they have a significant and

obvious business justification for the relief sought in the Motion. Specifically, the Debtors’

funding of pre-petition wages and benefits will stabilize the Debtors’ operations and maximize

the going-concern value of the Debtors’ business. If, on the other hand, the Debtors do not fund

their pre-petition obligations to employees, there is a significant risk that the Debtors will have to




                                                  5
12034004v6
  Case 19-43756       Doc 14     Filed 12/17/19 Entered 12/17/19 13:11:44             Desc Main
                                  Document     Page 15 of 20


discontinue operations entirely. The Debtors’ inability to continue generating revenue as a going

concern would have a negative impact, to say the least, on all parties in interest.

        The relief at issue should also be granted pursuant to the Doctrine of Necessity in the

event that the Court analyzes the Motion under Section 105(a) or Section 549. Section 105(a)

grants the Court authority to issue any order “necessary or appropriate to carry out the

provisions” of the Code, and also provides a basis for authorizing the debtor to pay accrued pre-

petition wages, salary, and benefits. See In re Ionosphere Clubs, Inc., 98 B.R. at 175; In re

Quality Interiors, Inc., 127 B.R. 391, 396 (Bankr. N.D. Ohio 1991). Bankruptcy Code Section

549(a)(2)(b) also recognizes that a court may authorize the payment of pre-petition debts. In re

Payless Cashways, Inc., 268 B.R. at 546; Dubuque Packing Co. v. Stonitsch (In re Isis Foods,

Inc.), 37 B.R. 334, 336 n.3 (Bankr. W.D. Mo. 1984). In fact, the same justifications for payment

of employee obligations support payment of independent representative commissions.

        The above analysis holds true regardless of the decision issued by the United States Court

of Appeals for the Seventh Circuit in In re K-Mart Corp., 359 F.3d 866 (7th Cir. 2004). In the K-

Mart case, the Seventh Circuit considered whether the bankruptcy court could authorize

payments to fund the pre-petition claims of “critical vendors.” Ultimately the Seventh Circuit

determined that the bankruptcy court had not established its authority to do so. The Seventh

Circuit acknowledged, however, that Section 363(b) might provide a basis for authorizing such

payments under the right circumstances. In re K-Mart Corp., 359 F.3d at 872. The Seventh

Circuit also indicated that, in order to justify the payment of pre-petition claims, the debtor

should be required to show that (i) it would suffer damage if such payments were not made, and

(ii) that other creditors would not suffer harm as a result of the proposed payments. Id. The

Debtors have made such a showing in this case.




                                                  6
12034004v6
  Case 19-43756       Doc 14     Filed 12/17/19 Entered 12/17/19 13:11:44           Desc Main
                                  Document     Page 16 of 20


        Moreover, the interests of the estate and its creditors are different with respect to

employees than they are with respect to “critical vendors.”

        A central purpose of chapter 11 is to realize on a debtor's going concern value.
        That going-concern value is dependent in part upon the continuity and
        performance of the debtor's work force—something particularly true in the case at
        bar. The continuity and performance of a debtor's work force is, in turn, typically
        dependent on timely payment of wages and benefits. As claims based on
        prepetition wages and benefit programs almost always—as is true of the
        Prepetition Employee Obligations—are entitled to priority payment under section
        507(a) of the Code, unsecured creditors are not disadvantaged by early—timely—
        satisfaction of those claims.

In re Tusa-Expo Holdings, Inc., Case No. 08–45057, 2008 WL 4857954, at *4 (Bankr. N.D. Tex.

Nov. 7, 2008). Like the debtor in Tusa-Expo Holdings, the Debtors’ future is dependent on the

continued support of its employees. Accordingly, the Debtors respectfully ask the Court to grant

their Motion on an expedited basis and allow the Debtors to fund their Pre-Petition Wage

obligations to employees.

        In this case, the employees are critical to the Debtors and their ability to continue

business operations without interruption and to maximize the value of their assets. If payment of

wages and benefits are postponed to when a plan is confirmed, the Debtors’ going-concern value

will be threatened by employee losses and a severe disruption. To the extent the Debtors’

operations suffer, creditors also suffer and estate assets diminish. It is in the best interest of

creditors that wages and benefits be paid to employees to maintain their good will. The issue is

really one of timing of payment, and creditors are not harmed; rather, they will benefit by

payment of the Pre-Petition Wages as the Debtors propose in the Motion.

                                        CONCLUSION

        The Debtors have a compelling business justification for funding the pre-petition

obligations owed to its employees, and the funding of such obligations is necessary to avoid




                                                7
12034004v6
  Case 19-43756       Doc 14     Filed 12/17/19 Entered 12/17/19 13:11:44            Desc Main
                                  Document     Page 17 of 20


immediate and irreparable harm. Further, granting the relief requested will not prejudice any

creditor or other party in interest. For these reasons, and others set forth above, the Debtors

respectfully ask the Court to grant the relief requested in the Motion on an expedited basis.

                                                      BRIGGS AND MORGAN, P.A.

                                                         /e/ James M. Jorissen
    Dated: December 17, 2019                          By: _________________________
                                                      James M. Jorissen, #262833
                                                      Karl J. Johnson, #391211
                                                      2200 IDS Center
                                                      80 South Eighth Street
                                                      Minneapolis, MN 55402
                                                      Telephone: 612-977-8400
                                                      Facsimile: 612-977-8650
                                                      jjorissen@briggs.com
                                                      kjohnson@briggs.com

                                                      PROPOSED COUNSEL FOR THE
                                                      DEBTORS




                                                 8
12034004v6
  Case 19-43756           Doc 14   Filed 12/17/19 Entered 12/17/19 13:11:44      Desc Main
                                    Document     Page 18 of 20


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                            Joint Administration Pending

Granite City Food & Brewery Ltd.                                  Case No. 19-43756

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________


In re:                                                            Joint Administration Pending

Granite City Restaurant Operations, Inc.                          Case No. 19-43757

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________

In re:                                                            Joint Administration Pending

Granite City of Indiana, Inc.                                     Case No. 19-43758

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________

In re:                                                            Joint Administration Pending

Granite City of Maryland, Inc.                                    Case No. 19-43760

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________

In re:                                                            Joint Administration Pending

Granite City of Kansas Ltd.                                       Case No. 19-43759

                  Debtor.                             Chapter 11 Cases
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

         This case is before the court on Debtors’ Motion for Expedited Relief and an Order (I)

Authorizing Debtor to pay Pre-Petition Wages, Payroll Taxes, and Employee Benefits; and (II)

25395.0001 -- 2926034_1
  Case 19-43756        Doc 14     Filed 12/17/19 Entered 12/17/19 13:11:44              Desc Main
                                   Document     Page 19 of 20


Authorizing Payroll Provider and Financial Institutions to Honor and Process Checks and

Transfers Related to Such Relief (the “Motion”). Based on the motion, and this court having

determined that it is in the best interests of Debtors’ estate to grant the Motion, and it appearing

that due and proper notice of this action was given,

       IT IS HEREBY ORDERED:

       1.      The Debtors’ Motion is granted.

       2.      The Debtors’ request for expedited relief is granted.

        3.      The Debtors are authorized, but not required, to pay or cause to be paid, in their sole
discretion, all amounts required under or related to outstanding prepetition wages (including
expenses) earned within 180 days before the petition date, up to a maximum of $13,650.00 per
employee, and to honor, but not cash out, paid time off accrued by their employees.

         4.     The Debtors are authorized, but not required, to continue to pay and honor, in their
sole discretion, obligations arising under or related to their plans, practices, programs and policies
for its employees as set forth in the Motion including, without limitation, those giving rise to the
Pre-Petition Wages, as such plans, practices, programs and policies were in effect as of the Petition
Date.

       5.      The Debtors are authorized to pay, in their sole discretion, pre-petition amounts
owing in the ordinary course of business to third parties in connection with administering and
maintaining their employee benefit programs, including the Payroll Provider.

         6.     The Debtors’ Payroll Provider, and all applicable banks and other financial
institutions, are authorized to receive, process, honor and pay any and all checks, drafts, wires,
check transfer requests or automated clearing house transfers evidencing amounts paid by the
Debtors under this Order whether presented prior to or after the Petition Date to the extent the
Debtors have good funds standing to their credit with such bank or other financial institution.
The Payroll Provider and such banks and financial institutions are authorized to rely on the
representations of the Debtors as to which checks are issued or authorized to be paid pursuant to
this Order without any duty of further inquire and without liability for following the Debtors’
instructions.

       7.      Nothing in the Motion or this Order, nor any payments made pursuant to this
Order, shall be deemed to be, or constitute, (a) an admission as to the validity or priority of any
claim against the Debtors, (b) an assumption or post-petition reaffirmation of any agreement,

                                                  2
  Case 19-43756       Doc 14     Filed 12/17/19 Entered 12/17/19 13:11:44           Desc Main
                                  Document     Page 20 of 20


plan, practice, program, policy, executory contract or unexpired lease pursuant to section 365 of
the Bankruptcy Code, (c) a grant of third-party beneficiary status of any additional rights on any
third party, or (d) a waiver of any rights, claims or defenses of the Debtors.

        8.      Nothing in the Motion or this Order shall impair the ability of the Debtors to
contest the validity or amount of any payment made pursuant to this Order.

        9.     Nothing in the Motion or this Order shall be construed as impairing the Debtors’
right to contest the validity or amount of any Pre-Petition Wages, including payroll taxes that
may be due to any taxing authority.

       10.     Notwithstanding anything to the contrary herein, (a) any payments made or
authorization contained hereunder, shall be subject to the requirements imposed on the Debtors
pursuant to any interim or final order authorizing, among other things, the Debtors’ entry into the
postpetition financing facility and use of cash collateral (the “DIP Orders”), including any
budgets governing or relating to the postpetition financing, and (b) to the extent there is any
inconsistency between the terms of the DIP Orders and any action taken or proposed to be taken
hereunder, the terms of the DIP Orders shall control.

       11.    Notwithstanding Bankruptcy Rule 6003 and the possible applicability of
Bankruptcy Rule 6004(h), the terms and conditions of this Order shall be immediately effective
and enforceable upon its entry.

        12.   This Court shall retain jurisdiction over any and all matters arising from or related
to the implementation or interpretation of this Order.


Dated: ______________                                ___________________________________
                                                     United States Bankruptcy Judge




                                                3
